DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/21/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, “the seed layer comprising a first adhesive layer and a first base plating layer” as amended claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claims 1-5, and 11-17 are objected to because of the following informalities:  
Regarding claim 1, it appears “a ratio of a height of the conductor pattern H1 to a width of the conductor pattern W1 is between 3 and 9” should be --a ratio of a height H1 of the conductor pattern to a width W1 of the conductor pattern is between 3 and 9-- in lines 15-16.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. PG. Pub. No. 2015/0255206 A1) in view of Lee et al. (U.S. Patent No. 6,030,877) and Lo et al. (U.S. PG. Pub. No. 2013/0293337 A1).
With respect to claim 1, Han et al., hereinafter referred to as “Han,” teaches a coil component (FIGs. 4-5) comprising: 
a body part 50 including a magnetic material;
a coil part 40 disposed in the body part; and 
an electrode part 80 disposed on the body part, wherein the coil part includes a supporting member20,
a coil conductor (upper and or lower coil part 40) disposed on at least one surface of the supporting member and having a conductor pattern (conductor pattern of coil part 40) of a planar coil shape,
an insulator 31 and or 32 including an insulating wall (wall between coil patterns) disposed in a space surrounded by the conductor pattern and, an insulating film (periphery side insulator 31 and or 32) covering outer surfaces of the conductor pattern and the insulating wall, wherein the insulating wall and the insulating film have no interface therebetween (paras. [0051], and [0064]-[0065]). Han does not expressly teach
the conductor pattern comprising a seed layer disposed on the at least one surface of the support member, the seed layer comprising a first adhesive layer and a first base plating layer, and
a ratio of a height of the conductor pattern H1 to a width of the conductor pattern W1 is between 3 and 9.

the conductor pattern (coil pattern formed by conductors 34, 36, and 40) comprising a seed layer 34 and 36 disposed on the at least one surface of the support member 30, the seed layer comprising a first adhesive layer 34 and a first base plating layer 36 (col. 5, lines 28-30, 61-64). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the seed layer as taught by Lee to the coil component of Han to provide the required reliability and corrosion (col. 1, lines 64-67).
Lo et al., hereinafter referred to as “Lo,” teaches a coil component 1200 (FIGURES 4A-4B), wherein
a ratio (element 1240/element 1235) of a height 1235 of the conductor pattern H1  to a width 1240 of the conductor pattern W1 is between 3 and 9 (para. [0049]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ratio as taught by Lo to the coil component of Han to provide the required current density and or skin effect.
With respect to claim 2, Han in view of Lee and Lo teaches the coil component of claim 1, wherein H2/W2 is between 10 and 25, where H2 is a height of the insulating wall and W2 is a width of the insulating wall (Han, para. [0064], Lo, para. [0048]).
With respect to claim 3, Han in view of Lee and Lo teaches the coil component of claim 2, wherein the conductor pattern has a flat side surface which is in contact with the insulating wall (Han, para. [0064]).
With respect to claim 4, Han in view of Lee and Lo teaches the coil component of claim 2, wherein the conductor pattern has a flat top surface which is in contact with the insulating film (Han, para. [0064], Lo, para. [0048], Lee, col. 4, lines 48-49).
With respect to claim 11, Han in view of Lee and Lo teaches the coil component of claim 1, wherein the insulating wall and the insulating film include same materials (Han, para. [0051]).
With respect to claim 12, Han in view of Lee and Lo teaches the coil component of claim 1, wherein the conductor pattern includes a plurality of turns, the insulating wall is formed in plural,
each of the insulating wall is disposed in spaces between adjacent turns of the plurality of turns, respectively, and
the insulating film covers top surfaces of the plurality of turns of the conductor pattern, top surfaces of the plurality of insulating walls, a side surface of an innermost turn of the conductor pattern, and a side surface of an outermost turn of the conductor pattern (Han, para. [0064]).
With respect to claim 13, Han in view of Lee and Lo teaches the coil component of claim 1, wherein the conductor pattern further includes
a plating layer 40 formed on the seed layer (Lee, col. 4, lines 48-49).
With respect to claim 15, Han in view of Lee and Lo teaches the coil component of claim 1, wherein the coil part includes the supporting member,
a first coil conductor (upper or lower coil part 40) disposed on a first surface (upper or lower surface) of the supporting member and having a first conductor pattern of a planar coil shape,
a second coil conductor (the other of upper or lower coil part 40) disposed on a second surface (the other of upper or lower surface) of the supporting member opposing the first surface thereof and having a second conductor pattern of a planar coil shape,
a first insulator (upper or lower insulator 31) including a first insulating wall (insulator wall between turns) disposed in a space surrounded by the first conductor pattern and, a first 
a second insulator (the other of upper or lower insulator 31) including a second insulating wall (insulator wall between turns) disposed in a space surrounded by the second conductor pattern and, a second insulating film (upper, inner, and outer periphery of insulator 31) covering outer surfaces of the second conductor pattern and the second insulating wall, and
H11/W11 is between 3 to 9, where HI 1 is a height of the first conductor pattern and W11 is a width of the first conductor pattern, and
H12/W12 is between 3 to 9, where H12 is a height of the second conductor pattern and W12 is a width of the second conductor pattern (Han, para. [0064], Lo, para. [0048]).
With respect to claim 16, Han in view of Lee and Lo teaches the coil component of claim 15, wherein the coil part further includes a through via 45 penetrating through the supporting member and connecting the first and second coil conductors (Han, para. [0041]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Lee and Lo, as applied to claim 1 above, and further in view of Ohkubo et al. (U.S. PG. Pub. No. 2016/0351316 A1).
With respect to claim 5, Han in view of Lee and Lo teaches the coil component of claim 1.  Han in view of Lee and Lo does not expressly teach the insulating wall and the insulating film include different materials.
Ohkubo et al., hereinafter referred to as “Ohkubo,” teaches a coil component 1 (FIGs. 1-6), wherein the insulating wall 18 and the insulating film 40 and or 41 include different materials (paras. [0037] and [0046]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating wall and 
With respect to claim 14, Han in view of Lee and Lo teaches the coil component of claim 1. Han in view of Lee and Lo does not expressly teach the supporting member includes a glass fiber and an insulating resin.
Ohkubo teaches a coil component 1 (FIGs. 1-6), wherein the supporting member 11 includes a glass fiber and an insulating resin (para. [0031]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the supporting member material as taught by Ohkubo to the coil component of Han in view of Lee and Lo to provide the required mechanical strength.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Lee and Lo, as applied to claim 1 above, and further in view of Alford et al. (U.S. Patent No. 6,008,102).
With respect to claim 17, Han in view of Lee and Lo teaches the coil component of claim 1. Han in view of Lee and Lo does not expressly teach the first adhesive layer comprises one or more of titanium (Ti), titanium-tungsten (Ti-W), molybdenum (Mo), chromium (Cr), nickel (Ni), and nickel (Ni)-chromium (Cr).
Alford et al., hereinafter referred to as “Alford,” teaches a coil component (e.g. FIG. 9), wherein the first adhesive layer 304 comprises one or more of titanium (Ti), titanium-tungsten (Ti-W), molybdenum (Mo), chromium (Cr), nickel (Ni), and nickel (Ni)-chromium (Cr) (col. 2, lines 58-61). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adhesive layer material as taught by Alford to the coil component of Han in view of Lee and Lo to provide the required conductivity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837